Citation Nr: 1102063	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-23 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from May 2004 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

This case was remanded in September 2010 for further development 
of the record.  That development has been completed and the case 
is again before the Board.  

The Board's September 2010 remand noted that the issue of 
entitlement to an increased rating for ulcerative colitis 
with proctitis had been raised by the Veteran in an August 
2009 communication, but has not been adjudicated by the 
RO.  The record does not reflect that any action has been 
taken regarding that claim.  Therefore, the issue is again 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 90 days 
during a period of war.  

2.  The Veteran has recurrent tinnitus that was first manifest 
within one year following his separation from active service in 
August 2005.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue involving the Veteran's claim for 
entitlement to service connection for tinnitus.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
This is so because the Board is taking action favorable to the 
Veteran by granting the issue at hand.  As such, this decision 
poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 
Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304 (2010).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because of the 
absence of notation of a claimed disability in the official 
service records.  However, the law does not create a presumption 
of service connection, and service connection remains a question 
that must be decided based on all the evidence in the individual 
case.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

The Veteran's service records show that he was awarded the Combat 
Infantry Badge, as well as the Marksmanship Qualification Badge 
with Rifle Bar and the Sharpshooter Qualification Badge with 
Grenade Bar.  Therefore, the Board finds that he engaged in 
combat and that the provisions of § 1154(b) apply.  

The Veteran's service treatment records are silent for any 
complaint of tinnitus.  However, he does not contend that his 
tinnitus began during service.  Rather, he has stated that it 
began later in 2005, after his return from Afghanistan and his 
separation from active duty in August 2005.  

The Veteran reported to a VA audiologist in October 2006 that he 
had hearing loss and "a static in his left ear created from 
exposure to loud noises such as at movies or ball games."  The 
examiner also noted that the "Veteran denied any significant 
current tinnitus."  Comparing audiometric findings on that 
examination to findings reported by the service department in 
February 2002, the examiner stated that there were no significant 
changes.  

Pursuant to the Board's September 2010 remand, another 
examination was conducted in October 2010 to obtain medical 
opinions as to 1) whether any "static" in either of the 
Veteran's ears constitutes tinnitus and 2) whether any current 
tinnitus is related to service, including noise exposure during 
service.  The examiner noted the Veteran's report of "static-
type noise" in his left ear that occurred when he was in loud 
environments, such as movies, sporting events at a bar, or when 
he was in the shower.  The Veteran indicated that the noise 
lasted only until he was out of that noisy environment.  Without 
providing any rationale, the examiner stated that the claimed 
left ear "static-type noise" "is more likely than not a type 
of tinnitus in the left ear."  

The examiner also indicated that the Veteran's hearing in both 
ears was "clinically normal" by VA definition.  See 38 C.F.R. 
§ 3.385 (2010).  However, the examiner also noted that there was 
slight to mild high frequency "loss" in both ears.  Further, 
the examiner stated that, 

[s]ince the high frequency hearing loss in 
the left ear was present prior to the time 
of active service ... and is unchanged when 
comparison to the results from [October 
2006] was made and the onset of any such 
"tinnitus" is limited to loud noise in the 
current environment, it is this examiner's 
opinion that the complaint of tinnitus at 
this time is less likely as not related to 
previous military noise exposure.  

First, the Board finds that the threshold criterion for service 
connection - current disability - is met.  The examiner in 
October 2006 did not indicate whether or not a current diagnosis 
of tinnitus was warranted, noting only the Veteran's complaint 
and his "denial" of any current tinnitus.  However, the same 
examiner, in October 2010 opined that the Veteran's complaint was 
more likely than not a type of tinnitus in the left ear.  There 
is no medical evidence to the contrary.  Therefore, the Board 
finds a current diagnosis of recurrent tinnitus.  

Next, despite the unfavorable opinion by the VA examiner in 
October 2010, the Board finds that the Veteran's current tinnitus 
is related to active military service.  As noted above, the 
Veteran served in combat.  Further, he has claimed that he was 
exposed to combat noise exposure.  Thus, as this is consistent 
with the circumstances and conditions of the Veteran's service, 
the Veteran's exposure to noise during service is established.  
See 38 U.S.C.A. § 1154(b).  

Service connection may be presumed for certain chronic diseases, 
including organic diseases of the nervous system, when such 
disease is manifest to a compensable degree within one year 
following the Veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, 
the Veteran's claimed tinnitus was first manifest to a 
compensable degree within a few months after the Veteran's 
separation from service in August 2005.  See also 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2010).  Therefore, service 
connection for tinnitus is presumed.  This presumption may be 
rebutted, however, by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  

The presumption and reduced evidentiary standard discussed above 
must be considered in light of all of the evidence of record, 
including in this case the opinion by the VA audiologist in 
October 2010.  The rationale given by the examiner for the 
opinion is, in the Board's view, inadequate.  The examiner based 
the opinion that the Veteran's tinnitus was less likely as not 
due to noise exposure during service on the fact that the pure 
tone thresholds recorded for the Veteran's left ear in 2002 
(prior to his period of active duty) were elevated, but have not 
significantly changed since that time.  However, the examiner did 
not indicate why thresholds showing normal hearing by VA 
standards would have a bearing on the issue of a nexus between 
military service and tinnitus first shown after service.  
Therefore, the Board accords the VA examiner's opinion little if 
any probative weight.  

Accordingly, the presumption of service connection for tinnitus, 
based on its manifestation within one year following the 
Veteran's separation from service, is not rebutted.  38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d).  Therefore, the Veteran's claim for 
service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


